Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2015

                                      No. 04-15-00605-CV

                                    George B. DOMBART,
                                          Appellant

                                                v.

                            Marci MADLA and Brandon Brigance,
                                      Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-10992
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
      Appellees’ motion for extension of time to file brief is granted in part and denied in part.
We order appellees’ brief due December 23, 2015.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court